DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tolerance compensation provides more flexibility in the production process, as demands on dimensional accuracy of the components are reduced. As a result, tolerance compensation also offers the possibility of reducing production costs without compromising product quality.

Additive manufacturing is the process of creating an object by building it one layer at a time. It is the opposite of subtractive manufacturing, in which an object is created by cutting away at a solid block of material until the final product is complete.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “components on the DCB substrate, additive manufacturing” claim 1, “” claim 2, “copper-ceramic-copper arrangement” claim 3, “laser beam” claims 5, 13, 15, “A circuit configuration” claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 objected to because of the following informalities:
Regarding claim 1, it is unclear because most of the limitations in claim 1 does not show in any figures of the drawings (i.e. circuit configuration, additive manufacturing). Please, clarify.
Regarding claims 2-3, the limitations of “the DCB substrate includes a copper-aluminum-copper arrangement or a copper-ceramic-copper arrangement” each is unclear because the substrate (1) does not show the cross-hatching of the material as cited as above.  Please, revise.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by DE 102014206601 A1 or Busche et al, hereafter Busche (examiner is used the U.S. 2017/0033024 A1, same inventor in the Office action).
As best understood to claim 1, Busche discloses a tolerance compensation element (additional material 35) for circuit configurations with a DCB (Direct Copper Bonded) substrate (13) and a PCB (Printed Circuit Board, 11), the tolerance compensation element being set between the DCB substrate (13) and the PCB (11) in a gap (28) for the contacting of components on the DCB substrate via additive manufacturing, and being formed in a gap-closing manner, see figure 3.
As to claims 2-3, Busche discloses the DCB substrate (13) includes a copper-aluminum/ceramic-copper arrangement (para-0005).
As to claims 4, 12, 14, Busche discloses the tolerance compensation element (35) is applied in the gap (28), either to the PCB circuit board or the DCB substrate, and melted in a punctiform manner (para-0007+).
As to claims 5, 13, 15, Busche discloses the tolerance compensation element (35) is meltable in the gap (28) via a laser beam (para-0054, heater tool).
As to claims 6, 16, 18, Busche discloses a component (12) to be electrically contacted is a semiconductor component (power semiconductor component).
As to claims 7, 17, 19, Busche discloses the gap (28) between the PCB (11) and the DCB substrate (13) is produced with an undersize in a manufacturing process of the PCB, and such that a specified distance (the distance of the gap 28) is formed between the DCB substrate and the PCB circuit board.
As to claim 8, Busche discloses dimensions of the gap (28) for the electrical contacting of the semiconductor component (12) are formed in a closely toleranced range both for another gap B (29), on an upper side of the semiconductor component and further gap (same as the gap 28 under the chip 12 contact to the substrate 13), on an underside of the semiconductor component.
As to claim 9, Busche discloses the tolerance compensation element (35) is formed from a material or an alloy, wettable for solder materials (para-0028-0045).
As to claims 10, 20, Busche discloses a distance in the gap (28) determinable directly in a production process and is set workpiece-specifically for a respective pairing of DCB substrate and PCB via of a closed control loop.
As best understood to claim 11, Busche discloses a circuit configuration with-comprising the tolerance compensation element (35) as in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848